Title: From George Washington to Robert Morris, 8 January 1783
From: Washington, George
To: Morris, Robert


                        
                            Dear Sir,
                            Newburgh 8th Jany 1783.
                        
                        The last Post brought me your favor of the 26th Ulto, covering Doctr Smiths Draft of the 23d for Fifty
                            Guineas—I am obliged to you for paying the money, & charging it to the acct mentioned; altho’ I was provided for
                            the demand, & should have paid the Bill at Sight.
                        I have lately purchased a piece of Land near Alexandria at the price of £2000 Virginia Curry with a view to
                            exchange it for a small Tract in the centre of the the one on wch My Seat is—A tract I have been twenty years endeavouring
                            to obtain with little or no prospect of success before. To enable me to pay for it, I have borrowed the Money in this State
                            (of the Governor) and expected to have answered the Bills at this place till by Yesterdays Post I was informed by my
                            Agent—Mr Lund Washington—that the money was to be paid in Philadelphia; and that Mr Robert Adam &ca of
                            Alexandria (who have the Bills upon me) were to set out in a few days to receive the Money. Under these circumstances,
                            permit me to ask, if you can make it convenient—in the course of business—to pay the Sum of Eighteen hundred and Eighty
                            pounds Virga Curry in Specie dollars at Six shillings, in Philadelphia and receive the like sum in Specie (which I
                            have by me) here? If you can, the Inclosed Letter to Mr Robt Adam may be delivered—If you cannot, be so good as to return
                            or destroy it. I beg leave to suggest that the specie I have is unclipped, consequently if I could pay it here by weight I
                            should be no looser; but rather than disappoint those who expect to receive the money in Philadelphia I would pay it to
                            your Order—if you answer the Bills upon me at that place—by tale and abide the loss.
                        The distresses to which I know you have been driven from the numerous calls upon you for money without
                            adequate funds to answer them, have ever been a restraint upon my applications for the most necessary purposes—perhaps I
                            may have carried it to a criminal length with respect to secret Services. because rather than add to your embarrassments
                            by my demands, I have submitted to grope in the dark without those certain & precise informations which every Man at
                            the head of an Army ought—& the public Interest requires he should have—and this Maugre the aid of my private purse
                            & other Funds which were not applicable to this essentially necessary purpose. Having given you this information I
                            shall only add that, if it is in your power to afford me assistance it will come very opportunely. If it is not, I am
                            where I am.
                        I shall be obliged to you—(the Secretary at War having passed this place before the plan which you & he had
                            determined upon for the Issues for the present year arrived) to inform me, why & upon what principle the regulation
                            respecting the Sixteenth Ration for the Women of the Army was made?
                        I have no doubt of a perfect agreement between the Army and the present Contractors—nor of the advantages wch
                            will flow from the consequent harmony. Sure I am the Army will ask no more of the Contractors than their indubitable
                            rights—and I am persuaded there is too much liberality & good sense in the latter to descend to the low dirty tricks which were practiced in the time of Comfort Sands whose want of liberality—I
                            will go further, & say lack of common honesty—defeated his favourite scheme of making money which appears to be
                            the only object he had in view.
                        It is unnecessary for me I hope to add—in answer to your favour of the 19th Ulto—that every support in my
                            power towards carrying your schemes of oeconomy into effect shall be rendered most chearfully—as will any assistance I
                            can give towards promoting your plans of Revenue altho’ I am sorry to observe there does not appear the best
                            disposition in some States to second your views.
                        Mrs Washington joins me in respectful & affecte Compliments to Mrs Morris and yourself, &
                            best wishes for the return of many happy New Years—The advanced Season & prospect of bad weather induced her to
                            take the most direct Road to this place—otherwise she would have had the pleasure of seeing Mrs Morris in Philadelphia.
                            With great truth & Sincerity I am Dr Sir Yr most Obedt & Affe. Hble Servt
                        
                            Go: Washington
                        
                        
                            My Compts to Mr Govr Morris.
                        
                    